Citation Nr: 1814632	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-20 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition. 

2.  Entitlement to service connection for a left ankle sprain.

3.  Entitlement to service connection for migraines, claimed secondary to a cervical spine disability.

4.  Entitlement to service connection for dizziness claimed secondary to a cervical spine disability. 

5.  Entitlement to service connection for radiculopathy of bilateral upper extremities, claimed secondary to a cervical spine disability.  

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Kevin R. Janey


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  

The issues of service connection for radiculopathy of the upper extremities and TIDU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is etiologically related to his military service.  

2.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran's left ankle disability relates to his military service.  

3.  The medical evidence of record does not support a diagnosis or treatment of a migraine.  
4.  The medical evidence shows that the Veteran's dizziness is a symptom of his cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).  

2.  The criteria for service connection for a left ankle disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

3.  The criteria for service connection for migraines have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

4.  The criteria for service connection for a clinically diagnosed disability other than a cervical spine disability, manifested by dizziness have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.   The Veteran was also offered an opportunity to testify at a Board hearing, to which he declined.  

No VA examination was requested in relation to the issue of service connection for migraines.  While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for migraines.  The weight of the evidence is against a finding of a current diagnosis for migraines or any suggestion that a chronic headache disability onset during active service, within one year or separation from active service or that the claimed conditions is related to service.  Therefore, as discussed, VA has no duty to provide a VA examination or obtain an opinion in this case.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

a.  Cervical Spine Disorder

The Veteran contends that he developed a cervical spine condition as a result of his service in the military.  Based on his September 2012 statement, the Veteran claims that his neck injury occurred during basic training, while engaged in "pugil stick" training.  There, his head "snapped back" multiple times after receiving blows to the head.  Since then, he claims that he developed neck pains, dizziness, and occasional headaches.  

His service treatment records were silent for any spinal conditions.  His separation examination dated January 1974 marked normal clinical findings regarding his back and neck.  The Veteran however, states that his neck continued to bother him even after his separation and was later hospitalized in the early 1990s.  It is noted that the Veteran was seen for dizziness on several occasions. 

By December 1993, the Veteran was admitted to a private treatment facility for an acute cervical strain.  There, the physician reported that the Veteran was seen at an outpatient physical therapy for a recurrent neck injury.  However, it was discontinued due to severe pain.  The physician noted that the Veteran suffered a whiplash injury and was treated by chiropractor in March 1991.  Upon evaluation, the physician found some tenderness and tightness over the mid-belly section of the left trapezius.  Another private treatment report also dated December 1993, documented a 'relatively' full range of motion with some burning pain in the medial border of the scapula.  His MRI revealed degenerative changes of the cervical spine C4-C6/C7, but no acute abnormalities were found.  It was during this examination that the physician reported that the Veteran had injured his neck in a snowmobile accident several years prior.  It is unclear whether the earlier report of whiplash was sustained in this snowmobile accident.  

With regard to the nexus element between the Veteran's current cervical spine condition and his military service, the Veteran submitted a positive medical opinion from a private physician.  In his April 2013 letter, the physician indicated that based on his comprehensive review of the medical records, it was his opinion that the Veteran's degenerative disc disease of the cervical spine is at least as likely as not related to his military service.  In support of this conclusion, the physician found that the Veteran demonstrated signs of a cervical spine disorder, such as dizziness, with recommendations of physical therapy and outdoor activity.  The physician also cited to the Veteran's continued left neck pain post service and his treatments thereafter.  He acknowledged the Veteran's reported whiplash injury, but impressed that it was treated by a chiropractor in 1991.  He acknowledged that it is impossible to conclude as to exactly when the injury occurred based only on radiological images.  Nevertheless, he opined that the degenerative changes pre-date the apparent whiplash injury.  The physician also noted that there was no intervening incident between the time of basic training and 1991, which could have caused his cervical degenerative disease.  While direct entry in the Veteran's service treatment records of a cervical spine injury or complaint, the physician found that it was still a 50 percent probability or greater that the degenerative disease of the cervical spine was caused by the Veteran's military service.  

Upon review of the record, the Board affords the private physician's medical opinion great probative weight.  The medical opinion provides specific conclusions and adequate supporting rationale.  While there is no indication that the physician conducted an in person examination, the opinion offered is based on direct knowledge of the Veteran's medical history.  The opinion also takes into consideration the Veteran's credible lay statements regarding continued pain since service.  The Board has no reason to disbelieve such contentions.  

In the absence of any evidence to the contrary, service connection for a cervical spine disability is warranted.  

b.  Left Ankle Disability 

In his September 2012 statement, the Veteran contends that he had a severe sprain during service.  This is evidenced by a service treatment record dated April 1973.  It is also his assertion that due to this in-service injury, he has continuously re-sprained that same joint over the years, and that the ankle has become weak.  The Veteran added that while he experienced recurrent sprains, he did not always seek medical attention and instead treated it on his own with ice.  

In conjunction to his claim, the Veteran was afforded a VA examination in September 2012.  There, the examiner opined that the Veteran's left ankle sprain is less likely than not related to his military service.  Upon evaluation, the Veteran reported no flare ups and demonstrated normal range of motion with no objective evidence of pain on motion.  His muscle strength was normal and there was no evidence of joint instability.  The examiner found no abnormal findings or apparent residual.  In support of his rationale, the examiner found only one documentation of a left ankle sprain in April 1973.  There were no further complaints or evaluations noted in the service treatment records or the separation examination.  The examiner found that the ankle sprain was not of a degree that required follow up since he had healed without residuals by the time of his discharge from military service.  

In contrast, the Veteran submitted a positive nexus opinion from a private physician, indicating that the left ankle disability is related to the in-service left ankle sprain in April 1973.  In citing to a September 2012 radiograph of the ankle, the physician acknowledged that there were no fractures or destructive osseous lesions.  However, while the image did not show any bony lesion or degenerative or posttraumatic changes, the tip of the lateral (outer) malleolus appears to be slightly separated from the joint space.  This is suggestive of a chronic lateral ligament tear which is consistent with repeated ankle inversion injuries.  He explained that when ankle sprains occur, it involves both sides of the ligament complex.  Partial or complete tears result in ankle instability.  Several years after, the ankle may develop secondary ankle joint arthritis, which can take at least 20 years to materialize in some cases.  Furthermore, after such an injury, physical therapy is crucial in stabilizing the lateral ligament.  Since there is no documentation of such therapy, it is likely that the Veteran has become more prone to re-sprains and injuries.  

In reviewing the evidence of record, the Board weighs two opposing medical opinions, where the negative nexus opinion, furnished by the VA examiner and the positive nexus opinion established by a private physician.  Both opinions took into consideration the Veteran's medical history, as well as lay statements.  Nevertheless, both physicians issued adequate but contrasting opinion.  Thus, the Board finds that the evidence is at least in equipoise as to the question of whether the left ankle disability is cause by his military service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left ankle disability have been met and the claim is warranted.  


c.  Migraine 

The Veteran contends that he developed migraines as a result of his cervical spine disability.  His service treatment records do not show any complaints, symptoms, treatment, or diagnosis for migraines.  

Medical records post-service do not document any diagnosis of migraine headaches.  When the Veteran visited a private physician for his cervical spine pain in March 1991, he specifically denied having headaches.  Further records of the repeated visits revealed no complaints of a headache or other symptoms of migraines.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of present disability there can be no valid claim. Brammer, 3 Vet. App. At 225; see also Degmetich v. Brown, 104 F.3d 1328   (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of migraines, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

The Board has considered the doctrine of the benefit of the under 38 U.S.C. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).   Therefore, given the absence of evidence that there is a current migraine disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for migraines is not warranted.  





Dizziness

The Veteran is seeking service connection for dizziness which he believes is a result of his cervical spine disability.  Based on his September 2012 statement, he experienced neck pain and dizziness after many blows to the head during basic training.  

A review of his service treatment revealed entries relating to dizziness.  In his January 1972 report of medical history, the Veteran reported a history of dizziness and fainting spells upon lying down.  In spite of this report, the Veteran was sound and qualified for service.  He visited sick call in January 1974 after complaints of dizzy spells that occurred on and off. 

In supporting a nexus relationship, the Veteran submitted an opinion from a private physician, stating that occurrences of dizziness, with no signs of blood pressure problems, during service may be a symptom of the cervical spine condition.  The evidence shows that the Veteran has consistently asserted intermittent symptoms of dizziness due to his cervical spine disability.  

Likewise, the Veteran's representative has suggested that dizziness is a symptom of the cervical spine disability in an August 2012 statement.

With respect to these accounts, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA must identify a disability, not the symptoms of a disability.  Here, the Veteran's complaints of dizziness in service helped provide the support for the medical opinion which supported the grant of service connection for his cervical spine disability, but the evidence of record has not established a separate disability manifested by dizziness.  

The Board cannot grant service connection for this symptom on a free standing basis.  Accordingly, as a matter of law, service connection for dizziness is denied.


ORDER

Service connection for a cervical spine condition is granted.  

Service connection for a left ankle sprain is granted.

Service connection for migraines, claimed secondary to cervical spine disability, is denied.

Service connection for dizziness is denied.


REMAND

It is the Veteran's assertion that he developed a nerve disorder in his upper extremities as a result of his cervical spine condition.  A review of this service treatment records revealed no complaints, diagnosis of radiculopathy.  The only notation of an upper extremity condition is the loss of his right finger.  His separation examination reported normal clinical findings with no indication of neurological abnormalities.  

Post-service, when the Veteran was seen for his cervical spine condition in March 1991, his physician noted some finger numbness.  A December 1993 treatment record also noted pins and needle sensation at the tip of the left forefinger.  Another treatment record dated that same month by another physician reported some weakness of the triceps, wrist flexors, and finger gripping.  There was also diminished sensation in his index finger.  

Another December 1993 treatment record from another private facility noted however, that the Veteran's pain was not obvious.  The physician concluded that the Veteran's neuropathy is likely more related to his muscles.  After an electromyogram study, results show that conduction velocity and distal latency in the left ulnar and median nerves are normal.  Needle electrode examination of the left upper extremity revealed no evidence for fibrillations.  While were there occasional positive waives seen from the C7 muscles, it was not diagnostic.  The physician however, concluded that the Veteran's symptoms were only one week old and further changes may be apparent.  Since then, the Veteran has not been reevaluated for a nerve condition.  

Given the uncertainty of the private physician and the period of time that has lapse, the Board finds that a VA examination is necessary.  Since the Board has now granted service connection for the cervical spine disability, further development is required to determine if the Veteran has a neurologic disability as a result of his service connected cervical spine disability.  

With respect to the issue of entitlement to a TDIU, the Board finds that the development requested with respect to the remanded issue of radiculopathy of the upper extremities may affect the TDIU claim.  As such, the Board finds that this claim is inextricably intertwined with the issues being remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claim of service connection for radiculopathy of the upper extremities.  

The examiner is asked to determine whether the Veteran has a neurologic impairment in the upper extremities and if so whether it is at least as likely as not (50 percent or greater probability) that such impairment is the result of the Veteran's cervical spine disability.  Why or why not? 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


